ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 9/14/22 wherein claims 1-5, 7, 9, and 11 were amended.  In addition, the Examiner acknowledges the amendment filed 7/14/20 wherein the specification was amended.
	Note(s):  Claims 1-20 are pending.

The Examiner acknowledges receipt of the replacement drawings filed 7/14/20.

APPLICANT’S INVENTION
The instant invention is directed to a Tw1S4_AM6 antibody or fragments thereof as set forth in independent claim 1.  In addition, the application has claims directed to an immune reagent as set forth in claim 8.  Also, the application has immune reagents as set forth in independent claim 12.  Still, the application has claims directed to an antibody fragment conjugated to a detection or therapeutic agent as set forth in claim 13.  Furthermore, claim 20 of the instant invention is directed to a method of inhibiting proliferation or growth of a tumor.

APPLICANT’S ELECTION
Applicant’s election of Group 1 (claims 1-11 and 13-19)  in the reply filed on 5/27/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Note#1:  Applicant’s election of SEQ ID Nos 2, 3, and 4 in the heavy chain variable region and SEQ ID Nos 22 and 10 is noted.  Applicant response that the Examiner’s interpretation of independent claim 1 is not consistent with Applicant’s is noted.  The claims presented for initial examination were amended in documentation filed 9/14/22 to clarify independent claim 1.  Based on the amendment filed 9/14/22, independent claim 1 now clearly defines the claimed invention.  Thus, the full scope of independent claim 1 was searched.
	The full scope of Group I was searched and no prior art was found to reject the claims.  Thus, in order to advance prosecution because no prior art was found to reject the products of Group I, the method claim (claim 20) which depends upon independent claim 1 was rejoined to the products of Group I even though the product claims have 112 rejections of record (see below).
	Note#2:  In Applicant’s response filed 9/14/22, it was indicated that the Examiner and Attorney discussed the phrase ‘operably linked’.  The Attorney pointed out that the specification at page 25, line 31 through page 26, line 5, specifically defines the phrase.  The Examiner reviewed the specification and found that the term ‘operably linked’ is found on page 26, lines 6-12 of the specification.

WITHDRAWN CLAIM
Claims 12 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
WRITTEN DESCRIPTION REJECTION (Prevention Claim)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to inhibiting proliferation or growth.  The Examiner reviewed Applicant’s specification for the term ‘inhibit’ and a definition thereof.  However, a definition of such term was not found in the disclosure.  Thus, the term ‘inhibit’ was given its broadest interpretation as set forth in the standard Webster’s Dictionary.  The term ‘inhibit’ (or ‘inhibiting’) encompasses ‘prevention’ since a definition was not provided by Applicant in the disclosure.  According to Webster’s Dictionary, (New Riverside University Dictionary, 1984, page 629), the term ‘inhibit’ is defined as ‘to restrict or hold back’; ‘restrain’; ‘to prohibit’; or ‘forbid’.  Furthermore, according to Webster’s Dictionary, the term ‘forbid’ means ‘to command one not to do something or prohibit’.  The term ‘prohibit’ means ‘to forbid by authority or to prevent’.   Thus, the terms ‘prevent’ and ‘inhibit’ are interchangeable.
Review of the instant disclosure (e.g., pages 36-37, bridging paragraph) indicated that while the invention may reduce proliferation or tumor growth, support is not provided for the prevention (inhibition) of proliferation and tumor growth.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.

Specification, pages 36-37, bridging paragraph

    PNG
    media_image1.png
    130
    647
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    184
    644
    media_image2.png
    Greyscale

	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-11, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 8 (lines 4-5), 9-11, 18 (line 2), and 19:  The phrase ‘operably linked’ is vague and indefinite.  In particular, the phrase is vague and indefinite because it is unclear what ‘associated with ‘ or ‘operably linked’ actually mean (see excerpt below).  If Applicant intends the components in claims 8 and 18 to be linked or conjugated to one another, it would be appropriate to use the terms ‘linked to’ or ‘conjugated to’, for example.  However, the use of a phrase such as ‘operably linked’ does not indicate the actual relationship of the components present in the claim.  Since claims 9-11 depend upon claim 8 for clarity, those claims are vague and indefinite as well.  Likewise, since claim 19 depend upon claim 18 for clarity, that claim is also vague and indefinite.
Specification, page 26, lines 6-12

    PNG
    media_image3.png
    188
    651
    media_image3.png
    Greyscale


ALLOWABLE CLAIMS
Claims 1-7 and 13-17 are allowable over the prior art of record.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious the antibody of independent claim 1 and uses thereof wherein the antibody comprises heavy chain complementarity determining regions comprising each of SEQ ID Nos 2, 3, and 4 in combination with light complementarity determining regions comprising each of SEQ ID Nos 5, 6, and 7.

COMMENTS/NOTES
For claim 16, line 1, it is respectfully suggested that Applicant delete the term ‘all’ as the phrase ‘trans retinoic acid’ is not limited to a particular trans retinoic acid.

In order to advance prosecution because no prior art was found to reject the products of Group I, the method claim thereof (claim 20) was rejoined to the products of Group I even though the product claims have 112 rejections of record.
	Claims 1-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/1/22 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        December 15, 2022